Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 1 of 14 PageID #: 1772




             The Constitution and Bylaws
                          of
            Proud Boys International L.L.C.
                             Revised November 24, 2018




                            Proud Boys International L.L.C.
                         c/o The Van Dyke Law Firm P.L.L.C.
                                  108 Durango Drive
                                Crossroads, TX 76227




                                Exhibit 15
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 2 of 14 PageID #: 1773




                           Article I: Purpose, Scope & Governing Law
 Section 1. Purpose
 The purpose of Proud Boys International, L.L.C.., a Texas Limited Liability Company (the
 “Company”), shall be to establish, maintain, govern, improve and promote the welfare of a
 fraternal order to be known as the “Proud Boys” (the “Fraternity”), which shall have for its
 objects: the mutual benefit and assistance of its members; the binding by closer bonds of its
 members one to another; the rendition of mutual assistance to its members during life and after
 their death to their dependents; the extending of charity to all who need such assistance; the
 promotion of western civilization including free speech and the right to bear arms; the promotion
 of good citizenship; the training and developing of men to become positive role models as
 husbands, fathers, entrepreneurs, and civic leaders; and true patriotism.
 Section 2. Composition of Fraternity
 (a) The Fraternity shall consist of the Company, active chapters established and existing from
     time to time throughout the world, Proud Boy Elders Chapter, and the members and
     probationers of the Fraternity. No other Company, association or other body shall be deemed
     to be a constituent part of the Fraternity except as set forth in these bylaws.
 (b) References in these bylaws to “brothers” shall, unless otherwise specified or unless the
     context clearly requires otherwise, mean persons that have completed the second degree of
     initiation. The term “members” shall mean all brothers and probationers of the fraternity.

 Section 3. Use of Name.
 Except for the entities and individuals identified in the first sentence of Section 2 of this Article
 1, no entity or individual shall have the right to use the name “Proud Boys”, or any insignia of
 the Fraternity, or any recognizable variant of any of the foregoing, in whole or in part, as a part
 of its name, or to identify itself or himself, or to claim affiliation with the Fraternity, without
 express written permission of this Company, which permission may be limited to a stated period
 of time.
 Section 4. Governing Documents.
 The Constitution and Bylaws of Proud Boys International L.L.C., (the “Bylaws”) shall be the
 supreme law of the Fraternity. Except as provided in these bylaws, the governing law of the
 Fraternity shall be the resolutions of the Proud Boy Elders Chapter. Any bylaw, regulation,
 legislation, or resolution of any chapter of the Fraternity in conflict with any of the foregoing
 shall be null and void. Any private rituals of the Fraternity, as may be promulgated by the Elders
 Chapter from time to time, shall be incorporated into these bylaws.
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 3 of 14 PageID #: 1774



                                     Article II: Elders Chapter
 Section 1. Name, Role and Powers
 The terms “Elders Chapter” or “Proud Boys Elders Chapter” shall mean and refer collectively to
 the members of the Company. The Elders Chapter shall be the administrative, executive, and
 judicial head of the Fraternity, and shall have, in addition to the powers expressly provided for
 elsewhere in these Bylaws, the power to decide all questions concerning the meaning and
 interpretation of these Bylaws, and the power to adopt such other resolutions, not inconsistent
 with these Bylaws, as shall be necessary or appropriate for the welfare of the Fraternity. The
 manager of this company shall be JLVD Holdings L.L.C. However, the manager of the Company
 shall not have a vote in any affairs of the Fraternity.
 Section 2. Composition.
 The Elders Chapter shall consist of eight brothers elected from the Fraternity at large. Except as
 provided by Section 7 of this Article II, brothers of the Elders Chapter shall be elected for a term
 of one year, with such terms to expire following the election of a member to replace them.
 Section 3. Chairman.
 The Elders Chapter shall elect, from among the brothers of the fraternity, a ninth brother to act as
 Chairman and to have the powers of the Chairman set forth in these bylaws.
 Section 4. Elders Chapter Powers
 The sole powers of the Elders Chapter shall be as follows: (a) Through the Chairman, serving as
 the voice of the fraternity as a whole on matters of public concern; (b) Taking legal action on
 behalf of the fraternity; (c) To hold property in the name of the national fraternity and collect
 suggested voluntary dues for the benefit of the fraternity or for charity; (d) To establish
 organizations, funds or trusts to which both members and non-members of the fraternity could
 contribute for charitable purposes; and (e) To be the final authority on chapter status,
 membership criteria, and rituals of the fraternity.
 Section 5. Chapter Autonomy; Elders Not Superior.
 Except as set forth in these bylaws, each chapter of this fraternity is independent and autonomous
 from every other chapter of this fraternity. The Elders Chapter is not a chapter at all, but rather, a
 council intended to facilitate brothers with certain skills or abilities to use to such skills and
 abilities for the benefit of the fraternity as a whole. The members of the Elders Chapter do not
 hold rank or title that is superior to that of any other brother in the fraternity and, during their
 tenure in the Elders Chapter, shall remain a member of their local chapter.
 Section 6. Chairman Duties
 The Chairman is elected by the brothers of the Elders Chapter, but shall not be elected from
 among them. The Chairman may be any brother of the fraternity. The Chairman shall preside
 over the meetings of the Elders Chapter and, in the event of a tie among brothers of the Elders
 Chapter on any issue, shall be called upon to cast the tie-breaking vote. Unless otherwise
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 4 of 14 PageID #: 1775



 mandated by the members of the Elders Chapter, the Chairman shall act as the voice of the
 fraternity as a whole on matters of public concern.
 Section 7. The First Elders Chapter
 The initial eight members of the Elders Chapter shall be Harry Fox, Heath Hair, Enrique Tarrio,
 Patrick William Roberts, Joshua Hall, Timothy Kelly, Luke Rofhling, and Rufio Panman. The
 first duty of the brothers the First Elders Chapter shall be to determine a method through which
 their successors will be selected upon the expiration of their terms. That method or such election
 must be approved by at least six of the eight Elders, reduced to written form, and added to these
 bylaws as an amendment in Section 8 below.
 Section 8. Reserved for Expansion.


 Section 9. Removal from Office.
 No brother of the Elders Chapter shall be removed from office prior to the expiration of his term
 except for death, incapacity, incarceration, or good cause as determined by the Elders Chapter in
 its sole discretion. Removal shall be based on three fourths vote of all members of the Elders
 Chapter then in office. Any member of the Elders Chapter shall have the power to resign from
 the Elders Chapter with thirty (30) days written notice to the Chairman.
 Section 10. Vacancies, How Filled
 When, for any reason, a member of the Elders Chapter leaves office before the expiration of his
 term, the Elders Chapter shall select a successor by a majority vote. That member shall serve for
 the unexpired portion of the vacated term. If the Chairman resigns, the Elders Chapter shall
 select a new chairman by a majority vote. The resigning Chairman has the privilege, as his last
 act in office, of casting a vote to break any tie concerning his successor.
 Section 11. Special Privileges of the Elders Chapter
  (a) The Elders Chapter may, by majority vote, confer the honor of the fourth degree of initiation
      on any brotherr of the fraternity who has met the criteria of Article VI, Section 2.
  (b) The Elders Chapter has the privilege of designating awards for merit, other than the fourth
      degree of initiation, which may be conferred upon a member from time to time subject to
      the criteria set forth by the Elders Chapter.
  (c) The Elders Chapter has the privilege of designating committees to perform certain functions
      related to the well-being of the members of this fraternity, provided that such functions do
      not constitute a prohibited exercise of power by the Elders. These committees may, but need
      not necessarily include, committees for bylaws, charity, merchandising, and social relations
      (to plan large events such as WestFest). The Elders chapter shall have the privilege of
      appointing one or more brothers who are not part of the Elders chapter to assist on such
      committees.
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 5 of 14 PageID #: 1776



 Section 12. Meetings

  (a) The Elders Chapter may meet from time to time at a place and manner as they may
      designate. Meetings may be conducted in person or through any means of electronic
      communication. If the Chairman is not present for the meeting, any Elder may act in place
      of the Chairman to keep order during the meeting.
  (b) Five members of the Elders Chapter shall constitute a quorum for the transaction of
      business, except that, if there are less than five members than in office, the remaining
      members may meet for the purpose of filling vacancies as provided in Section 10 of this
      Article II. A meeting at which a quorum has been established may continue to transact
      business notwithstanding the subsequent withdrawal of one or more members with the result
      that five members are no longer in attendance.
  (c) Except where a different vote is expressly required by another section of these Bylaws, a
      majority vote of those members present at a meeting at which a quorum is present shall be
      sufficient to approve any action of the Elders Chapter.
  (d) Promptly following each meeting of the Elders Chapter, any action taken by the Chapter
      affecting the rights and privileges of members generally shall be communicated to the
      membership of the fraternity as a whole by any means that is both expeditious and
      reasonable under the circumstances.
 Section 13. Financial Matters.
 (a) The Elders Chapter shall adopt, and monitor on a regular basis, an annual budget covering
     the revenues and expenditures of the Company. The Elders Chapter may select, from among
     their membership, a member to implement and monitor the budget.
 (b) The Elders Chapter shall have the authority, but not the obligation, to assess upon voluntary
     annual dues upon each member in an amount not to exceed $25.00 per year. The revenue
     from this fee may only be used for the operations of the Fraternity or the other limited
     purposes set form in Section 4 of this Article II.
 (c) The payment of dues is a voluntary assessment and shall not be the determining factor of
     whether a person is a member in this fraternity.
 Section 14. National Membership Records Forbidden
 The Elders Chapter shall not keep or maintain a national list of members of this fraternity.

                                          Article III
                          Establishment and Status of Active Chapters

 Section 1. Names.

 (a)    Subject to these by-laws, the active chapters shall be named by using “Proud Boys”
        followed by the city in which the chapter has been chartered. For example, a chapter
        chartered in Detroit shall be named “Proud Boys Detroit”. For chapters in smaller or less
        populous states where the use of the name of a city would be impractical, the name of the
        state may be used. For example, a chapter in Providence, Rhode Island would be named
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 6 of 14 PageID #: 1777



        “Proud Boys Rhode Island”. The same name shall not be given to more than one chapter,
        and the name once given to an active chapter in a particular geographic location shall not
        be withdrawn from that location.
 (b)    The naming provisions of this bylaw are for chartering purposes only. It does not require
        that a chapter maintain any kind of legal existence. For those chapters which choose to
        have a legal existence (such as an LLC or a Corporation), this bylaw is not intended to
        impose any requirements or restrictions with respect to the naming requirements for that
        legal entity. Similar, this bylaw does not require the filing of any type of assumed name
        (d/b/a) certificate.

 Section 2. Establishment of New Chapters.

 (a) The Fraternity shall seek to expand by establishing new active chapters, and for this purpose,
     the Elders Chapter shall have the sole authority to establish chapters in locations where it
     may determine there is an interest in the Fraternity. However, the Elders Chapter may
     delegate this authority to local bodies already responsible for overseeing the creation of
     chapters in their area, or such bodies which may be created in the future.
 (b) No currently existing chapters of the fraternity shall be required to reapply for chartering.
     After the date of the adoption of these bylaws, the Elders Chapter must approve any new
     chapter of the fraternity by a majority vote.
 (c) The Fraternity was formed in the United States of America and is an American organization.
     Chapters may be formed outside of the United States of America and its territories using the
     procedures set forth in these bylaws and all members of those chapters shall be recognized as
     brothers by other chapters. However, all chapters formed outside of the United States of
     America shall bear the responsibility of complying with all laws relating to the formation of a
     fraternal organization in their home country. All chapters formed outside of the United States
     of America shall, as an additional condition of chartering, agree to the jurisdiction of the
     Elders Chapter over their activities pursuant to these bylaws.
 Section 3. Prohibition on Individual Member Discipline.
 The Fraternity recognizes that local chapters are in the best position to render disciplinary actions
 against members. For this reason, any disciplinary actions against individual members by the
 Elders Chapter is expressly prohibited.
                                          Article IV
                         Organization and Conduct of Active Chapters

 Section 1. General.

 Each Chapter shall have the authority to create its own bylaws, which shall be the governing
 document for that chapter. The Elders Chapter shall have no authority to oversee the creation of
 bylaws for an individual chapter, except that it shall have the power to nullify any local chapter
 bylaw that conflicts with these bylaws.
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 7 of 14 PageID #: 1778



 Section 2. Active Chapter Officers.

 Each chapter must, at a minimum, have a chapter president (or some person with a different title
 who fulfills the duties typical of a chapter president) for the purpose of receiving
 communications from the Elders Chapter concerning matters important to the fraternity. The
 bylaws of chapters may provide for such other additional officers as the chapters may desire. All
 officers of the active chapter shall be brothers.

 Section 3. Selection of Active Chapter Officers

 Officers of each chapter shall be elected periodically for a term set forth in the bylaws of that
 chapter, or by local custom. The procedures for the election of officers, filling officer vacancies,
 and removing officers are left to the discretion of each chapter. However, all chapter officers
 must be brothers.

 Section 4. Scheduling of Active Chapter Meetings

 Each chapter shall hold regular meetings at such a time, place, and frequency as the members of
 said chapter see fit, but at least once every sixty days. A “meeting” does not include any activity
 that occurs solely through electronic means.

 Section 5. Conduct of Active Chapter Meeting.

 The form of the meeting of a chapter shall be pursuant to the ritual attached as Exhibit “A” to
 these bylaws, with additional time permitted as necessary for initiation rituals and other matters
 to be discussed in that chapter’s meeting pursuant to the chapter’s bylaws or local custom. Under
 no circumstances shall any person that is not a probationer or member of this fraternity be
 permitted in chapter meetings.

 Section 6. No Authority to Bind the Fraternity

 No individual or group has the authority to legally bind the Fraternity in any manner unless taken
 pursuant to these bylaws or with the express written approval of the Elders Chapter by written
 resolution. This restriction includes, but is not limited to, any attempt to bind the Fraternity to an
 agreement or promise to indemnify a third party or accept liability on behalf of any other person
 or group.
                                                Article V
                                              Membership

 Section 1: Eligibility and Non-Discrimination.

 (a) Membership in the Fraternity shall be limited to persons who were born male, who currently
     identify as male, and who have been initiated through the second degree of initiation in
     accordance with these Bylaws.
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 8 of 14 PageID #: 1779



 (b) No person eligible for membership in the Fraternity shall be discriminated against or denied
     membership in the Fraternity on the basis of race, color, creed, national origin, veteran status,
     disability, religion, marital status or sexual orientation.
 (c) A person that believes in the inherent supremacy of any one race over another, or who is a
     member of any organization promoting the supremacy of any one race over another, may not
     become or remain a member of this Fraternity. This includes, but is not limited to, any person
     who currently identifies as white nationalist, white supremacist, or alt-right (or any person
     who is a member of an organization identifying as such). Similarly, members of terrorist
     organizations or cells, including but not limited to Antifa, are prohibited from membership in
     the fraternity.

 Section 2: Brotherhood for Life

 Any person that has completed the second degree of initiation for the Fraternity becomes a
 brother for life, except that he may be expelled for good cause as provided for in Section 6 of this
 Article V.

 Section 3. Probationers

 (a) The term “probationer” refers to a person that has completed the first degree of initiation as
     set forth in Section 1 of Article VI of these bylaws. The vetting of probationers to become
     brothers shall be at the discretion of the chapters, provided that the chapter complies with
     Section 1 of this Article V.

 (b) The vetting of probationers through forced consumption of drugs or alcohol, physical
     training, corporal punishment, involuntary labor, sexual conduct, or any type of initiation or
     hazing ritual other than those rituals approved by Article VI of these bylaws is strictly
     prohibited.

 (c) Probationers may be removed from the fraternity by their chapter in accordance with any
     bylaw or local custom of that chapter, except for such rules or local customs that may be
     inconsistent with these bylaws.

 Section 4. Brothers.

 (a) All persons given the honors of the second degree of initiation shall be brothers for life as
     provided in Section 2 of this Article V.

 (b) A chapter may, but shall not have the obligation to, keep a list of active members of its
     chapter. In no event shall the membership list of a local chapter be disclosed to any person
     who is not a brother of the fraternity. A chapter shall immediately notify the Elders Chapter
     upon receipt of any legal process (summons, subpoena, discovery request, etc.) compelling
     the turnover of such lists.
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 9 of 14 PageID #: 1780



 (c) Any brother who relocates from one geographical territory to another shall be entitled to have
     his membership transferred to that territory, provided that he was a member in good standing
     of the chapter of which he departed.

 Section 5: Dues and Fees

 An active chapter may, as a condition of membership, impose annual or monthly dues for
 membership in the chapter. If a chapter imposes monthly dues for membership, it shall not
 require the payment of dues by any brother who is indigent or who is otherwise unable to pay
 dues due to financial hardship.

  Section 6: Discipline of Members

 (a) Authority. Except as provided in these bylaws, the sole and exclusive authority, as well as
     the responsibility, for the discipline of members rests with the individual chapters. It is
     strongly recommended, but not required, that each chapter develop its own written “Proud
     Boy Sharia Court” procedures.

 (b) Authorized Discipline. A brother may only be disciplined for violations of these bylaws, of
     his chapter’s bylaws, or for a violation of state or federal law so grievous that a failure to
     discipline the brother would injure the name and reputation of the fraternity.

 (c) Ex Post Facto Discipline Prohibited. No brother may be disciplined for any violation of
     these bylaws, a chapter rule or bylaw, or other rules that occurred prior to the formal
     adoption and publication of said bylaw or rule.

 (d) Methods of Chapter Discipline. The following methods of discipline are approved for use
     by chapters of the Fraternity:

    i. Reprimand. This is a formal warning under which a brother is notified that he has
       violated the bylaws or other rules, and that further violations will result in additional
       discipline.

   ii. Fine. Misconduct by a brother may be punished by a fine. The amount of the fine should
       be commensurate with the offense committed and the disciplinary history of the brother.

   iii. Probation. A chapter may place one of its brothers on probation for a period during
        which time the brother’s activities (other than his right to vote), may be restricted.

   iv. Suspension. A chapter may suspend a brother for a period of up to one year. During this
       time, the brother may not purport to be a member of the Fraternity and shall not be entitled
       to participate in any activities of the Fraternity. A brother that is suspended is no longer
       considered to be in good standing with the Fraternity and may not transfer his membership
       to another chapter.
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 10 of 14 PageID #: 1781



    v. Expulsion. This is the ultimate sanction for a member and results in permanent separation
       from the Fraternity. Upon imposing this sanction, the chapter shall notify the Elders
       Chapter of the name of the brother who has been expelled and shall provide the Elders
       Chapter with a concise list of reasons for the expulsion. The chapter shall cooperate with
       any investigation of the Elders Chapter relating to expulsion.

  (e) Disciplinary Appeals. Unless the disciplinary action constituted a violation of these bylaws,
      the Elders Chapter lacks jurisdiction to consider appeals of reprimands, fine, probations, or
      suspensions. In the event of an expulsion, the Elders Chapter may, at its own discretion,
      consider the expulsion of the brother. If the Elders Chapter finds that the sanction was
      manifestly unjust and incompatible with the principles of fraternal brotherhood, it may pass a
      resolution censuring the chapter responsible for the expulsion and permit the brother to
      transfer to a different chapter.

  (f) Automatic Suspension. An active chapter may include provisions in its bylaws for
      automatic suspension of members who fail to meet chapter attendance standards or who fail
      to remain current on financial obligations to the chapter. An automatic suspension must
      permit automatic reinstatement of a member, with no further discipline, once noncompliance
      with the standard is cured.

  Section 7. Voluntary Inactive Status
  It is the policy of the Fraternity to accommodate members to the greatest extent possible. The
  Fraternity understands that it is possible that a brother could be placed in a position where his
  membership in the Fraternity could cause legal harm to the member or could be inconsistent with
  his legal obligations. For this reason, any member of the Fraternity who is a brother may request
  that his chapter place him on voluntary inactive status. A member seeking to return from
  voluntary inactive status must simply notify his prior chapter, or the president of any chapter to
  which he has transferred his membership, and pay any then due financial assessments of the
  chapter.
  Section 8. Good Standing

  A brother is considered in good standing unless he is suspended, expelled, or on voluntary
  inactive status.

  Section 9. Privileges of Membership.

  All brothers who are in good standing shall enjoy all of the privileges of membership granted by
  this Constitution and Bylaws or as may be granted by the Elders Chapter. They may attend any
  meeting of any Proud Boys chapter. They may address, vote, and hold office in their home
  chapter. They may purchase and wear the name, insignia, and colors of the Fraternity.
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 11 of 14 PageID #: 1782



                                               Article VI
                                  Degrees of Initiation and Traditions

  Section 1. Rites of Initiation

  (a) The first degree of initiation shall be a video or personal appearance at a meeting in which
      the probationer (a) states his true legal name; (b) states his desire to be a Proud Boy; and (c)
      recites the Fraternity Creed. Upon completion of the first degree of initiation, a person is
      considered a “probationer” and shall submit to his local chapter for vetting so as to ensure
      suitability for membership.

  (b) The second degree of initiation shall follow the following procedure:

       i. The second degree of initiation shall be explained fully to the probationer. After an
          explanation of the second degree, the brother supervising the second degree will ask the
          probationer if he understands what is about to happen to him.

      ii. Upon receiving an answer in the affirmative, the supervising brother shall inform the
          probationer that it is not the desire of any brother that he suffer physical injury during the
          second degree, but a possibility exists that he may be injured. He shall then ask the
          probationer if he understands.

      iii. Upon receiving an answer in the affirmative, the supervising brother shall inform the
           probationer that, upon completion of his second degree, he will be a brother for life and
           shall ensure that the probationer understands the implications of this fact (including his
           continued obligation to obey these bylaws).
  .
      iv. Once probationer has responded in such a manner as to ensure that the probationer
          understands the second degree and the implications thereof, the probationer shall be
          surrounded by a minimum of five brothers, instructed to stand with his arms at his sides
          with his hands protecting his genitals, and to recite the Fraternity together with the
          supervising brother.

      v. Immediately after reciting the Fraternity Creed, the supervising brother shall instruct to
         probationer to name five breakfast cereals. At that time, the five brothers surrounding the
         probationer shall begin punching the probationer only in the arms and torso area of his
         body until such a time as he recites the names of five breakfast cereals. The supervising
         brother shall count the cereals aloud and the punching shall immediately cease once either
         (a) the fifth breakfast cereal is reached; or (b) the probationer indicates through words or
         actions that he is unable to continue and wishes to withdraw from the Fraternity. It is the
         responsibility of the supervising brother to protect the probationer undergoing his second
         degree from serious injury.

      vi. Immediately following the second degree, the new brother should get a hug from the
          supervising brother and told “Welcome Aboard”. The same should then be done by all
          others who participated in the ritual of the second degree.
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 12 of 14 PageID #: 1783




   vii. A chapter is strictly prohibited from performing a second degree on such individuals and
        in such circumstances where the performance of the ritual would subject the probationer,
        or any other participant, to unreasonable danger or risk of physical injury. If a probationer
        suffers from a medical condition that would make the performance of a standard second
        degree ritual unreasonably dangerous, the chapter shall inform the Elders Chapter. Upon
        receipt of such notification, the Elders Chapter shall either proscribe an alternative ritual
        or enter an order exempting the probationer from the second degree of initiation.

  (c) The third degree of initiation shall be a tattoo stating “Proud Boy” or “Proud Boys”. The
      recommended format for the tattoo is attached to these bylaws as Exhibit “B” and
      incorporated by reference herein. The third degree is meant to symbolize the commitment of
      a member to truly being a brother for life

  (d) No chapter shall add to or detract from the degrees of initiation set forth herein without the
      express written permission of the Elders Chapter. Permission for deviations shall only be
      granted in extraordinary circumstances.

  Section 2. Fourth Degree of Initiation.

  (a) The fourth degree of initiation is purely honorary in nature. It symbolizes a formal
      recognition of a material sacrifice or service by a brother. The nature of such sacrifice or
      service may be for this Fraternity, for a brother in this Fraternity, or for the brother's country
      or community. Any requirement that a brother commit a violent or illegal act as a condition
      precedent to receiving a fourth degree is, by this bylaw, abolished.

  (b) Local chapters may award the fourth degree of initiation at their discretion, provided that
      their reasons for doing so are consistent with this Article VI, Section 2(a). No chapter may
      attempt to circumvent these bylaws by adopted a local requirement that any brother commit
      an illegal or violent act is a condition precedent to receiving the fourth degree.

  (c) As the founder of this fraternity, the fourth degree of initiation may be awarded sua sponte
      by Gavin McInnes at his discretion.

  Section 3. Traditions

  (a) Creed. The Fraternity Creed is “I am a western chauvinist, and I refuse to apologize for
      creating the modern world”

  (b) Colors. The official fraternity colors shall be black and yellow.

  (c) Crest. The crest of the Fraternity shall be as shown on the document attached hereto as
      Exhibit “C” and incorporated by reference herein.

  (d) Song. The official song of the Fraternity is “Proud of Your Boy”, with music by Alan
      Menken and lyrics by Howard Ashman.
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 13 of 14 PageID #: 1784




  (e) Dress Code. The dress code for all brothers of the Fraternity shall be a black polo style shirt
      with two lines of yellow piping on the collar and the arms, long pants or jeans, and closed toe
      shoes or boots. Probationers shall dress in a “casual” manner, but may not wear a prohibited
      item.

  (f) Prohibited Items. No member of the Fraternity shall wear flip flops, fedoras, or cargo
      shorts at any meeting or function of the Fraternity.

  (g) No Wanks. No heterosexual brother of the Fraternity shall masturbate more than one time in
      any calendar month the act occurs during a consensual sexual contact with a female who is
      not a prostitute. All members shall abstain from pornography.

  (h) Founder and Founder’s Day. Gavin McInnes shall be recognized as the founder of our
      Fraternity. Each chapter shall observe Founder’s Day on the seventeenth (17th) day of July
      and shall hold a Founder’s Day celebration on or around that day in honor of our Founder,
      the Fraternity, and its ideals.

                                         Article VII
                                 Minimum Standards of Conduct

  Section 1. Preamble.

  Proud Boys is not a gang; it is a fraternity. Although the Elder’s Chapter has no right to
  discipline any member of the fraternity, it does have the right to set minimum standards of
  conduct for brothers in the fraternity. It also has the right to impose collective discipline on
  chapters that fail to discipline their members due to lack of proper vetting and/or poor Sharia
  Court procedures. Accordingly, the rules set forth in Article VII, Section 2 of these bylaws shall
  govern all chapters, members, and probationers of this fraternity.

  Section 2. Proud Boy Law.

  (a) No member shall violate these bylaws.

  (b) No member shall assist another member in violating these bylaws.

  (c) No member shall engage in any conduct, or become a member of any group, that would
      make him ineligible for membership in this fraternity under Article V, Section 1 of these
      bylaws.

  (d) No member shall engage in sexual conduct with, or attempt to engage in sexual conduct, with
      the spouse, girlfriend, or boyfriend of any other member.

  (e) No member shall engage in any act of unlawful sexual contact or sexual misconduct.

  (f) No member shall cheat, steal from, or defraud any other member.
Case 4:18-cv-00247-ALM Document 92-15 Filed 07/12/19 Page 14 of 14 PageID #: 1785




  (g) No member shall consume opiates, opioids, or crystalized methamphetamine. It is an
      exception to this bylaw if the brother is using the substance pursuant to a lawful prescription.

  (h) No member shall conspire with any other member to commit any criminal act against the
      laws of their state or country.

  (i) No member shall sell, use, or distribute illegal drugs at fraternity functions.

  (j) No member shall engage in any conduct that may reasonably be construed as an attack on
      another member's home, family, or employment.

  (k) No member shall unlawfully engage in violent conduct against a member or non-member. If
      a member is unlawfully attacked, that member and other members assisting him may only
      use such force as is reasonable and necessary under the circumstances to stop the other’s
      unlawful use of force against the member who was attacked.

  (l) Members who are attending a fraternity function outside of their home state shall have a duty
      to attempt to retreat from any potentially violent situation, provided that they can do so
      without subjecting themselves to further danger.

                                              Article VIII
                                             Miscellaneous

  Section 1. Fiscal Year.

  The fiscal year of the Company shall be form January 1 – December 31.

  Section 2. Amendments.

  These Bylaws may be amended or supplemented by 3/4 vote of all members of the Elders
  Chapter then in office

  Section 3. “10th Amendment” Provision.
  Any matter not addressed by these bylaws is, by default, left to the discretion of the individual
  chapters with the intention that they operate as autonomously as possible.



  IT IS HEREBY RESOLVED that, on the 25th day of November, 2018, these bylaws were
  ADOPTED with the votes tallied as follows;

  86     -       Aye
  35     -       Nay

                                                         Attorney for Proud Boys International LLC
